RUSSON, Justice:
¶ 1 Hi-Country Estates Homeowners Association appeals from Third District Presiding Judge Leslie A. Lewis’s interlocutory order reassigning this case to Judge Stephen L. Henriod. At the time the case was reassigned, the parties were in the midst of litigating a complex bifurcated trial and a motion to amend judgment was pending before Judge Pat B. Brian, who had presided over this case for over eleven years.
BACKGROUND
¶2 In March 1985, Hi-Country Estates Homeowners Association (the “Homeowners Association”) initiated this action in Third District Court, seeking to quiet title in the name of the Homeowners Association to the water system of the Hi-Country Estates subdivision, the related well water rights, and two lots upon which the water system’s water tanks are located (collectively, the “water system”).1 Foothills Water Company (the ‘Water Company”) responded by filing a counterclaim, seeking to (1) quiet title to the water system in the Water Company’s name; (2) be reimbursed for improvements made to the water system, expenses in operating and maintaining the water system, and taxes paid on behalf of the water system;2 and (3) enforce a 1977 well lease agreement between Gerald Bagley and Jesse Dansie, which allegedly encumbered the water system.3
*536¶ 3 The parties tried this dispute before Judge Brian, and on October 20, 1989, Judge Brian entered judgment declaring that the Homeowners Association owned the water system. Judge Brian conditioned his ruling, however, upon the Homeowners Association’s paying the Water Company for improvements made to the water system, in an amount to be determined later at an eviden-tiary hearing.
¶4 After an evidentiary hearing in the summer of 1990, Judge Brian ordered the Homeowners Association to pay $98,500 to the Water Company as reimbursement, and also held that the 1977 well lease agreement was a valid encumbrance on the water system. As of August 20, 1991, the Homeowners Association had failed to pay the Water Company, so Judge Brian entered an order quieting title to the water system in the Water Company.
¶ 5 A series of appeals ensued, culminating in the court of appeals’ reversal of Judge Brian’s judgment quieting title in the Water Company, see Hi-Country Estates Homeowners Ass’n v. Bagley & Co., 863 P.2d 1, 7-8 (Utah Ct.App.1993), and the court of appeals’ later reversal of Judge Brian’s reimbursement order and affirmance of Judge Brian’s validation of the 1977 well lease agreement, see Hi-Country Estates Homeowners Ass’n v. Bagley & Co., 928 P.2d 1047, 1050-53 (Utah Ct.App.1996).
¶ 6 On remand from the court of appeals, two issues remained before Judge Brian: (1) the proper amount the Homeowners Association owed the Water Company as reimbursement; and (2) adjudication of claims under the 1977 well lease agreement. Judge Brian bifurcated the trial of these two issues.
¶ 7 On April 13, 1998, after completing a trial of the first issue, regarding reimbursement, Judge Brian ordered the Homeowners Association to pay $15,080.18 to the Water Company. The Water Company, however, claimed that this amount was insufficient, and moved to amend judgment on April 23, 1998.
¶ 8 Meanwhile, Judge Brian had set the second issue, regarding the well lease claims, for a trial to begin July 13,1998. On June 29, 1998, however, the parties received a letter from Judge Ronald E. Nehring stating that this case “has been assigned to me as the trial judge.... [I]t is necessary for me to disqualify myself from this matter. I will seek to have the case re-assigned as soon as possible.” The parties had not been previously informed of any need or plan to reassign the case, and no explanation was provided to the parties for the purported reassignment to Judge Nehring.4 At this point, the Water Company’s motion to amend Judge Brian’s judgment was still pending and the trial on the second issue had not yet commenced.
¶ 9 After receiving Judge Nehring’s letter, the Homeowners Association filed a motion with Third District Presiding Judge Leslie A. Lewis to reassign the ease back to Judge Brian. However, on July 15, 1998, Judge Lewis issued a minute entry reassigning the case to Judge Henriod on the basis of Judge Nehring’s recusal, without providing any explanation for the original transfer from Judge Brian to Judge Nehring. On August 12, 1998, Judge Lewis filed a second minute entry denying the Homeowners Association’s motion to reassign the case to Judge Brian.5 In this second minute entry, Judge Lewis stated that the case would remain before Judge Henriod because she “did not want to facilitate any forum-shopping on this case.” This interlocutory appeal followed.
¶ 10 On appeal, the Homeowners Association contests the unexplained transfer of its case from Judge Brian to Judge Nehring and then to Judge Henriod. The Homeowners Association asserts four grounds for its appeal, arguing that the transfer violates (1) the Utah Rules of Civil Procedure and the Rules of Judicial Administration; (2) article VIII, sections 4 and 12 of the Utah Constitution; (3) the due process clause of article I, section 7 of the Utah Constitution; and (4) *537the open courts provision of article I, section 11 of the Utah Constitution. We find that the first ground for this appeal is dispositive, and we therefore do not address the other grounds for the Homeowners Association’s appeal.
STANDARD OF REVIEW
¶ 11 The Rules of Judicial Administration grant discretion to the presiding judge to assign cases. See Utah Code Jud. Admin. Rule 3-104(3)(E) (1999). Thus, we review the presiding judge’s decision in this case under an abuse of discretion standard.
DISCUSSION
¶ 12 The Homeowners Association appeals from Judge Lewis’s reassignment of this case to Judge Henriod and subsequent denial of their motion to remand this case to Judge Brian — acts memorialized in unsigned minute entries. These minute entries were premised upon a transfer — from Judge Brian to Judge Nehring — that the Homeowners Association alleges should not have occurred in the first place. The Homeowners Association asks us to review acts of the presiding judge that are memorialized in unsigned minute entries and without any record of an order embodying the initial transfer of this case from Judge Brian.
¶ 13 The dissent argues that these facts deprive us of jurisdiction over this case because such administrative acts of the presiding judge do not constitute appealable orders. The dissent’s argument neglects the fact that this court is entrusted with the authority to supervise and oversee the administration of the lower courts of this state, including administrative rules or procedures governing the transfer of a case from one judge to another. As we have stated in this regard, this court has the “constitutional authority to manage the appellate process, as well as inherent supervisory authority over all courts of this state.” State v. Thurman, 846 P.2d 1256, 1266 (Utah 1993).
¶ 14 The Utah Code entrusts district court presiding judges with a duty to “exercis[e] powers and perform[ ] administrative duties as authorized by the Judicial Council.” Utah Code Ann. § 78-3-29(5)(b) (Supp.1999).. These powers and administrative duties are set forth in the Rules of Judicial Administration, as promulgated by the Judicial Council, and include assigning cases among judges within the judicial district:
Rule 3-104. Presiding Judges.
[[Image here]]
(E) Docket management and case and judge assignments.
(i) The presiding judge shall monitor the status of the dockets in the court and implement improved methods and systems of managing dockets.
(ii) The presiding judge shall assign cases and judges in accordance with supplemental court rules to provide for an equitable distribution of the workload and the prompt disposition of cases.
(iii) Individual judges of the court shall convey needs for assistance to the presiding judge. The presiding judge shall, through the Administrative Office, request assistance of visiting judges when needed to handle the workload of the court.
(iv) The presiding judge shall discuss problems of delay with other judges and offer necessary assistance to expedite the disposition of cases.
Utah Code Jud. Admin. Rule 3-104(3)(E). Thus, rule 3-104 grants authority to the presiding judge to make initial case assignments and to reassign cases when necessary. Rule 3-108, for instance, enumerates several justifications for reassignment within the particular context of judicial assistance:
Rule 3-108. Judicial Assistance
[[Image here]]
(A) to prevent the occurrence of a backlog in the court’s calendar;
(B) to reduce a critical accumulated backlog;
(C) to handle a particular case involving complex issues and extensive time which would have a substantial impact on the court’s calendar;
(D) to replace a sitting judge who is absent because of assignment as a tax *538judge, illness or to replace the judges in that location because of disqualification in a particular case;
(E) to handle essential cases when there is a vacant judicial position; ■
(F) to handle high priority cases during vacation periods or during attendance at education programs by the sitting judge, following every effort by that judge to adjust the calendar to minimize the need for assistance and only to handle those matters which cannot be accommodated by the other judges of the court during the absence;
(G) to provide education and training opportunities to judges of one court level in the disposition of casefe in another court level; and
(H) in the district court, to handle cases involving taxation, as defined in Rule 6-103(4) of the Utah Code of Judicial Administration.
Id. Rule 3-108(1).6 In addition, reassignment is proper when a party files an affidavit of bias or prejudice under rule 63(b) of the Utah Rules of Civil Procedure. See Young v. Patterson, 922 P.2d 1280, 1281-82 (Utah 1996). Moreover, reassignment may be necessary if a judge is unable to continue hearing a case due to a disability. See Utah R. Civ. P. 63(a). This list of justifications for reassignment is by no means exhaustive. We recognize that presiding judges have broad discretion in reassigning cases.
¶ 15 Nonetheless, unless a justification for reassignment exists, a judge has a duty to retain a case until it is completed. Canon 3B(1) of the Code of Judicial Conduct states in this regard: “A judge shall hear and decide matters assigned to the judge except those in which disqualification is required or permitted by rule, or transfer to another court occurs.” See also Laird v. Tatum, 409 U.S. 824, 837, 93 S.Ct. 7, 34 L.Ed.2d 50 (1972) (Rehnquist, J., mem.) (“[A] ... judge has a duty to sit where not disqualified which is equally strong as the duty to not sit where disqualified.” (emphasis omitted)).
¶ 16 While a motion was pending before Judge Brian, the case in question was transferred in some unknown manner — without any explanation to the parties — to Judge Nehring, and subsequently was reassigned to Judge Henriod by the presiding judge. Furthermore, when the Homeowners Association moved the presiding judge to return the case to Judge Brian, she denied the motion without explaining why Judge Brian could not or should not rule on the motion to amend his judgment and/or continue to preside over the remainder of the case. Judge Lewis premised her refusal to return the case to Judge Brian upon the false assumption that the original reassignment from Judge Brian to Judge Nehring was valid. Where that original reassignment was neither documented nor apparently approved by the presiding judge, it was not a valid reassignment. Thus, Judge Lewis should have determined that Judge Brian was obligated to retain the case in order to rule on the motion pending before him and, afterward, to continue to preside over the case until or unless it was properly reassigned. We therefore remand for further appropriate action consistent with our ruling in this case.
¶ 17 Chief Justice HOWE, Justice ZIMMERMAN, and Judge WILKINS concur in Justice RUSSON’s opinion.

. We recite only those facts pertinent to the issue presently on appeal. The history of this case has been discussed at great length in Hi-Country Estates Homeowners Ass'n v. Bagley & Co., 928 P.2d 1047, 1048-50 (Utah Ct.App.1996), and Hi-Country Estates Homeowners Ass’n v. Bagley & Co., 863 P.2d 1, 2-7 (Utah Ct.App.1993), rev’d, 901 P.2d 1017, 1018-20 (Utah 1995).


. The counterclaim for reimbursement was originally brought by Gerald H. Bagley, an original developer of the subdivision and a former owner and operator of the water system. The district court determined, however, that the Water Company was properly entitled to reimbursement because Bagley had assigned all of his rights to the Water Company in 1985.


.In addition to the Water Company, the other counterclaimants also asserted claims under the 1977 well lease agreement.


. Additionally, there is no record before the court that explains why the case was reassigned to Judge Nehring, or even whether the presiding judge authorized the purported reassignment.


. The parties contest whether Judge Lewis's term as presiding judge had expired before she denied the Homeowners Association’s motion on August 12, 1998.


. A 1999 amendment to rule 3-108 adds, “Notice of assignments made under this rule shall be made in writing." Id. Rule 3-108(5).